OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice law by this court on December 6, 1967 and maintains an office for the practice of law in Syracuse, New York. Petitioner alleges two charges of misconduct: (1) that respondent engaged in illegal conduct involving moral turpitude in violation of DR 1-102 (A) (3) of the Code of Professional Responsibility and (2) that he commingled and converted clients’ funds.
The referee appointed by this court to find and report the facts found that respondent, in the course of his practice, and without authorization from his client, settled an outstanding claim, forged his client’s name to two general releases and notarized the false signatures. Upon receipt of the settlement check payable to the client, respondent caused the check to be falsely indorsed and deposited to his own use.
*265Our review of the record confirms the finding of the referee. The misconduct is serious and warrants that respondent be disbarred.
Dillon, P. J., Callahan, Doerr, Denman and Moule, JJ., concur.
Order of disbarment entered.